Case 3:17-cr-O0400-HZ Document 204 Filed 04/18/19 Page 1 of 3

Un; te mn States Coupt

Dy Strict of  Ortyn
for tland

 

 

 

(Aniteh Stites of Arorrica, Case

 

Plain +P MW, 17-CR- Goud -Hze

 

 

 

 

 

 

 

 

“Ve ® Defendants Reply?
Potion fur 7 Danbet
asin fart Schaef | hewiny
DRn dant \
a _—

 

Cures Now, Leperdanr Perse da Saree
Seeking & Danhet hewing fo Pesy the Vvenut
g€ the Scrmphc 4tvideye the Qwernen an t Mnds 7
[Ade duce ar tel.

“The Ly dye Cll ected bes Sh icctedk fo FES:
meteds whith wre flared mk pur Cyn siitenk with
pntthrdvlog je) conducted L/h sh Wis Produit NN
Glo arat)—e : (45 alt,

Fur krum fle , the guempunt epPloyeh the
“Abun tesr, also Gich a TEI Defende fe rr,
whith  Festeh posite fur TAC. the Ahurr yest,
WwW hi Ch On] 5 Fie APP Eats S0 Fi nal co $0
thaw a hly : CUA Ub Si¥% 19 attaly nly a — Preliminey
4O)¢ which i ner ne alt Cintkst oo dlosemini tive ba
15 pvt Cnfwble OP PrvAwon On Ablurnte Aajemnaton,

 

 

 
Case 3:17-cr-O0400-HZ Document 204 Filed 04/18/19 Page 2 of 3

 

The guvemmon’ Clams I+ has — enflayed
h Vanier, ve F545, but mode — Gmnvaly op ployed
ty fey 0F anrlatital ets — Simf'y clo pk work
unit the Sab tance Atewne pewkide , or TATE. the
Substence pas a  Partibalery Flimiy rolecntas
fruPite Whit 49 Sable qv (apd Aen rahaly
Se bliewtiin ond, jn the lode IF  Bpolyhul tese9
Ww h7G, bof h Lt, the Swhitanig &kflodes jefe
(+ Gun be. A paly ced. |

Additimuly ‘ iN Fhis lose, bomb ¢echnicienS an |
Feleml af filer ih par Follow pratenuces which
Sholh rave peer fostd whan herding ~Sanfles”
Collected fam the Jefe, lant They dd pyr Wear
Alwies used a  bimb whit, wd flacek  mubtifle
Sapo ples ja VA mropker | Un Vorifiedd hr Hes tlt tuckd
degetir, The FGF. Laberat oryes — fevevel these  SumPles
(fh ae Simi llar Link; FLO) ,
| Evidence indy tates that the types oe FbS
mh Mathes vf hop dling, Say fles iN ths Gade
whe  haphaterd anh have leh pw the Qwelefrenry
OF exrertly Presudjcial Liidme Why 5 howtA
Preys be prevented Po a _A4ary,

The — Defrdse tot Like A Lxflu vhs
Leper dy Gp l ta at Oral Ardgunings fer Ws
(nse, an fespett falty Seqnad they fo flaw
in Ww fet di Th yee petndent poke Lyprivtt
hig fr The ipamiry Fr gunats me be aly,~4

 

 
Case 3:17-cr-O0400-HZ Document 204 Filed 04/18/19 Page 3 of 3

 

TO +tespfo af Ural Ar gana TO Sufpurk
Ayis postin, Thee Le pet ge Nthey HeFti, bak
Da Whitehursr.

 

Reape ttfaly Sup rth pp the = Cowts WS Abel
ar avi 4

 

Season CS daehr

ay eel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
